Opinión disidente del


Juez Asociado Sr. Hernández.

El Juez Asociado que suscribe disiente del acuerdo de sus ilustrados compañeros, en la resolución del precedente recurso, y entiende que procede la confirmación de la sentencia *272apelada, que sólo condena á la Mayagüez Electric Company’’ al pago de sesenta y siete dollars cincuenta centavos, importe de los quince días de aviso que según el contrato debía haber dado al demandante, y á pagar á éste el pasaje desde Maya-gües á New York, sin especial condenación de costas.
La sentencia de la Corte de Mayagüez se ajusta á dere-cho, pues aunque la falta de cumplimiento de una obligación apareja la indemnización de daños y perjuicios, según el artículo 1068 del Código Civil, es necesario que éstos se deriven y sean consecuencia directa de aquella falta de cum-plimiento; y en el caso presente, aunque la expresada Com-pañía dejó de dar aviso por escrito al demandante Mr. Edward Landis, 'con quince dias de anticipación, de que quería terminar el contrato, habiéndolo despedido de sus servicios, sin llenar tal formalidad, los perjuicios que se originaron de la falta del aviso no pudieron ser otros que los de dejar de per-cibir Landis el sueldo que le correspondía durante los quince días con los gastos de viaje desde Mayagüez á New York, y nunca la pérdida de los sueldos que hubiera recibido de la compañía, si hubiera seguido trabajando con ella durante el tiempo que se indicó en el contrato.
Buena prueba de que los daños y perjuicios que reclama Landis no se derivan de la falta del aviso, es que después de haber sidi despedido trabajó en la Guánica Central y desem-peñó funciones de jurado,siendo por ambos conceptos retri-buido, retribución que él mismo descarta de la indemnización. Si Landis no encontró más trabajo, no fué por la omisión del repetido aviso, y la responsabilidad de ello, no es exigible á la Compañía demandada que al despedirle lo dejó libre y expedito para ocuparse cuando, donde y como quisiera.